Exhibit 10(xiv)



April 1, 2007



Kent Carasquero, President
Trustcash LLC
400 Park Avenue #1420
New York, NY 10022
 

Kent



The following constitutes our mutual understanding with respect to Trustcash
(“the Company”) retention of MoneyInfo LLC (“CONSULTANT”) as investor
communications consultant.



The Company will pay CONSULTANT a fee (the "Fee"), Five Million (5,000,000)
shares of restricted stock for implementation of its Investor Communications
(“IC”) Program.





This agreement will run from April 1, 2008 until December 31, 2008, may be
terminated, provided that such termination is after thirty (30) days’ prior
notice is provided in writing to CONSULTANT. This agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the parties
hereto. In the event the Company is purchased or there is a change in control of
the Company, this contract will be paid in full for the full term of the
contract.





CONSULTANT will perform these continuing services in accordance with the
following terms:

          



1.     CONSULTANT shall provide these services as an independent contractor, not
as the Company’s employee or agent. CONSULTANT shall not undertake any major
activities nor make any commitments on the Company’s behalf without the
Company’s prior approval.

 

2.     The Company will indemnify and hold CONSULTANT harmless with respect to
any claims or actions instituted by any third party which result from the use by
CONSULTANT of material furnished to CONSULTANT by the Company or where material
created by CONSULTANT is reviewed by the Company or arising out of the nature or
use of the Company’s product(s). Information or data obtained by CONSULTANT from
the Company to substantiate claims or statements released by CONSULTANT on the
Company’s behalf shall be deemed to be “materials furnished to CONSULTANT by the
Company”. This paragraph, insofar as it applies to work undertaken while this
agreement is in effect, shall survive the termination of this agreement.

 



3.     In the event of any proceeding against the Company by any regulatory
agency, whether private or public, or in the event of any court action or
self-regulatory action questioning any materials prepared by CONSULTANT on the
Company’s behalf, at the Company’s request CONSULTANT shall assist in the
preparation of the defense of such action or proceeding and cooperate with the
Company’s attorneys. The Company will pay CONSULTANT its usual hourly rates for
time expended by CONSULTANT on such assistance and the Company will reimburse
CONSULTANT any out-of-pocket costs CONSULTANT incurs in connection with any such
action or proceeding. This paragraph, insofar as it applies to work undertaken
while this agreement is in effect, shall survive the termination of this
agreement.

47

--------------------------------------------------------------------------------



4. In performing the activities described in the plan developed for the Company
by CONSULTANT, CONSULTANT and the Company’s actions will comply with all SEC and
applicable State laws, rules and regulations.



5. (a)      CONSULTANT acknowledges and agrees that it will have access to, or
become acquainted with, confidential information of the Company. For the purpose
of this agreement, confidential information shall mean any information of the
Company, whether or not developed by CONSULTANT, including but not limited to
information which relates to all ideas, designs, methods, discoveries,
improvement, products, documents or other results of the professional services,
trade secrets, product data and specifications, proprietary rights, business
affairs, product developments, customer information or employee information.
Confidential information does not include any information that:

                    



     (i)     CONSULTANT can prove was known to it prior to the date of this
agreement and any other agreement between the parties hereto, without an
obligation to keep it confidential;

     (ii)     CONSULTANT can prove was lawfully obtained from a third party
without any obligation of confidentiality; or

     (iii)     Is or becomes part of the public domain through no act or
violation of any obligation of CONSULTANT.





6. (b)      CONSULTANT acknowledges and agrees that the confidential information
constitutes valuable trade secrets of the Company. CONSULTANT shall keep all
confidential information in confidence and shall not, at any time during or
after the term of this agreement, without the Company’s prior written consent,
disclose or otherwise make available, directly or indirectly, any item of
confidential information to anyone other than CONSULTANT employees who need to
know the same in performance of their professional services. CONSULTANT shall
use confidential information only in connection with the performance of
professional services hereunder and for no other purpose. CONSULTANT shall
inform its employees of the trade secret, proprietary and confidential nature of
the confidential information.



7.     Any contract CONSULTANT has entered into on the Company’s behalf shall
simultaneously on the effective date of termination of this agreement, be
automatically assigned to the Company and the Company shall assume all of the
rights and obligations under the contract and CONSULTANT shall be relieved of
any further responsibility of liability. The Company shall indemnify CONSULTANT
against any expense or loss that CONSULTANT may incur as a result of a claim by
a sub-contractor, arising after the assignment of the contract. Any materials or
services CONSULTANT has committed to purchase for the Company (or any
uncompleted work previously approved by the Company either specifically or as
part of a plan), shall be paid for by the Company and CONSULTANT shall receive
applicable compensation.



8.     Upon the termination of this agreement, provided that there is no
indebtedness then owing by the Company to CONSULTANT, CONSULTANT shall transfer,
assign and make available to the Company or the Company’s representative, all
property and materials in our possession or control belonging to and paid for by
the Company. CONSULTANT will also give the Company all reasonable cooperation
toward transferring with approval of third parties in interest all reservations,
contracts and arrangements with investor relations media, or others, of public
relations space, broadcast time or materials yet to be used and all rights and
claims thereto and therein, upon being duly released from the obligation
thereof.
 

9.     The Consultant irrevocably appoints the President of the Company as his
or her attorney to sign in the Subscriber’s name any Proxy Vote, Escrow
Agreement and any waiver of pre-emptive rights available to the Subscriber under
applicable law in respect of an issuance of securities of the Company. This
power of attorney is a power coupled with an interest.

48

--------------------------------------------------------------------------------



10. The validity, interpretation and construction of this Agreement and each
part thereof will be governed by the laws of the State of New York. The venue
for any dispute arising under this Agreement shall be the state or federal
courts located in New York County, New York.



11. A facsimile transmission of this signed Agreement shall be legal and binding
on all parties hereto. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original.



12. The Company officer signing this document states that he has the authority
of the Company's Board of Directors to enter into this contractual obligation.



If the above correctly sets forth your understanding of our agreement, kindly
sign and return two (2) copies of this letter. We appreciate the confidence you
have placed in MoneyInfo LLC.



MONEYINFO LLC

 



By:      /s/ Charles Moskowitz     
          
Charles Moskowitz
 
Date:     May 7, 2008          

     

     

ACCEPTED AND AGREED UPON:

 



Trustcash Holdings Inc.



By:     Kent Carasquero     



Kent Carasquero
President



Date:     May 7, 2008          

49

--------------------------------------------------------------------------------